Citation Nr: 1537194	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's right reverse total shoulder arthroplasty ( previously rated as residuals of a right shoulder injury), rated as 20 percent disabling prior to August 2, 2011, as 100 percent disabling from August 2, 2011 to October 1, 2012, and as 30 percent disabling thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities from October 1, 2012 (TDIU).  

3. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities prior to October 1, 2012.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  As the Veteran resides in Alabama, the Montgomery RO has jurisdiction over his claim.  

The Veteran and his wife testified at a hearing before a VA Decision Review Officer in November 2011.  A transcript of the hearing is associated with the claims folder.  The case was remanded to the RO in August 2012 for additional development.

The issues of entitlement to an increased rating for right reverse shoulder arthroplasty and entitlement to a TDIU prior to October 1, 2012 are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDING OF FACT

The Veteran meets the schedular criteria for a TDIU from October 1, 2012; the competent and credible evidence of record shows that his service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

From October 1, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In view of the favorable disposition below, the Board finds that all notification and development actions necessary to render a fair decision on the claim have been accomplished.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

TDIU

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994).

The Veteran is service-connected for degenerative disk disease of the cervical spine associated with right reverse total shoulder arthroplasty, rated as 30 percent disabling; right reverse total shoulder arthroplasty, rated as 30 percent disabling; chronic adjustment disorder associated with right reverse total shoulder arthroplasty, rated as 30 percent disabling; and scar of the right shoulder, status postoperative shoulder surgery, rated as 0 percent disabling.  The combined evaluation of the Veteran's disabilities is 70 percent from October 1, 2012.  Therefore, the schedular requirements of § 4.16(a) have been met from October 1, 2012.

A claim for entitlement to TDIU was received on June 1, 2004.  An August 2004 rating decision denied entitlement to TDIU.  The Veteran did not file a notice of disagreement with the denial of TDIU.  A claim for an increased rating for the Veteran's service-connected right shoulder disability was received in August 2007.  In statements in support of his increased rating claim, the Veteran asserted that his condition prevented him from working.  Thus, the Veteran raised a claim for TDIU in conjunction with his claim for an increased rating for his right shoulder disability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).   

In April 2002, the Social Security Administration found that the Veteran was under a disability from July 28, 2000 due to his right arm disability.  The Board acknowledges that SSA determinations regarding unemployability and disability are not binding on VA; however, they may be relevant in unemployability determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

A physician statement dated in December 2001 noted a history of complete rotator cuff tear and severe AC joint arthritis.  The physician indicated that there was a poor prognosis for return to the previous occupation but a good prognosis for return to sedentary work.  

At a November 2007 VA examination, the Veteran reported that he was retired and drawing disability due to his right shoulder.  The examination noted that the Veteran last worked as maintenance mechanic at a paper company in 2000.  

At a hearing at the RO in November 2011, the Veteran testified that working as a mechanic involved overhead work, welding and using hand tools.  He stated that he could not perform that type of work because he could not hold his hands up.  

The Veteran had a VA examination in October 2012.  The Veteran reported that he worked as a welder and pipefitter after service.  He reported that he had not worked since 2000 due to an injury.  The examiner opined that, due to service-connected conditions, the Veteran is capable of sedentary to light duty gainful employment.  The examiner opined that the Veteran has mild residuals of the right shoulder at one year post right shoulder arthroplasty.

The Board finds that the evidence supports entitlement to a TDIU on a schedular basis from October 1, 2012.  The Veteran's educational training includes three years of high school and training as a mechanic.   The Veteran's only work experience since is as a mechanic.   The evidence shows that the Veteran's right shoulder disability prevents him from working as a mechanic.  The Board finds that the evidence shows that the Veteran's service-connected disabilities render him unable to maintain gainful employment consistent with his education and occupational experience.  The evidence shows that the Veteran has been unable to work as a mechanic since his right shoulder injury.   Although the October 2012 VA examiner opined that the Veteran could perform sedentary employment, his ability to work in a sedentary occupation would be very limited based upon his education and work experience as a mechanic for more than 30 years.  Accordingly, in light of his individual work experience, training and education, the Board finds that the evidence shows that the Veteran is entitled to an award of a TDIU rating from October 1, 2012.

ORDER

Entitlement to a TDIU is granted from October 1, 2012, subject to regulations governing the payment of monetary benefits.  


REMAND

The Board previously remanded the claim for right reverse total shoulder arthroplasty in August 2012.  The remand noted that, as the Veteran had undergone right shoulder arthroplasty, and his claim was rated according to 38 C.F.R. § 4.71a, Diagnostic Code 5051.  The remand directed that the Veteran undergo a VA examination to ascertain the residuals of his right shoulder replacement according to the rating criteria of Diagnostic Code 5051.  The Veteran was afforded a VA examination in October 2012; however, the examiner did not address the rating criteria for shoulder replacement.  See section 13 of October 2012 VA examination report.  Therefore, a remand is necessary to ensure compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The claim for entitlement to a TDIU prior to October 1, 2012 is intertwined with the claim for an increased rating for right reverse total shoulder arthroplasty.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The evidence of record indicates that the Veteran stopped working in 2001 due to his right shoulder disability.  A TDIU has been granted from October 1, 2012, the date that the schedular criteria of § 4.16(a) were met.  The Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, if the schedular requirements are not met, the claim for entitlement to TDIU prior to October 1, 2012 must be referred to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his right shoulder disability.  The claims folder should be provided for the examiner's review.  The examination report should indicate that the claims folder was reviewed.  The examiner should address the following considerations with respect to right reverse total shoulder arthroplasty:

(a) Whether the Veteran has chronic residuals consisting of severe, painful motion or weakness in the affected extremity; and

(b) Whether the Veteran has chronic residuals with intermediate degrees of residual weakness, pain or limitation of motion.  

(c) Whether the Veteran has chronic residuals from arthroplasty consisting of ankylosis.  The examiner should indicate whether such ankylosis is intermediate between favorable and unfavorable, with abduction limited to 25 degrees from the side.

2. After completion of the requested actions, readjudicate the issues of entitlement to increased rating for right reverse total shoulder arthroplasty and entitlement to a TDIU prior to October 1, 2012, to include on an extraschedular basis.  If the schedular requirements for a TDIU are not met, refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating prior to readjudication of that claim.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


